



Exhibit 10.18






October 25, 2017




Phillips Edison Grocery Center Operating Partnership II, L.P.
11501 Northlake Drive
Cincinnati, OH 45249


Re: Swap Transaction #117401


Dear Sir:


The purpose of this letter agreement is to confirm the terms and conditions of
the Swap Transaction entered into between
Regions Bank (“Regions”) and Phillips Edison Grocery Center Operating
Partnership II, L.P. (“Counterparty”) on the Trade
Date specified below (the “Swap Transaction”). This letter agreement constitutes
a “Confirmation” as referred to in the Master
Agreement specified below.


The definitions and provisions contained in the 2006 ISDA Definitions published
by the International Swaps and Derivatives
Association, Inc. (the “Definitions”) are incorporated into this Confirmation.
In the event of any inconsistency between those
definitions and provisions and this Confirmation, this Confirmation will govern.
This Confirmation constitutes a
“Confirmation” as referred to in, and supplements, forms part of and is subject
to, the ISDA Master Agreement dated as of
December 28, 2016, as amended, and supplemented from time to time (“the
Agreement”), between Phillips Edison Grocery
Center Operating Partnership II, L.P. and Regions Bank. All provisions contained
in the Agreement govern this Confirmation
except as expressly modified below.


The terms of this particular Swap Transaction to which this Confirmation relates
are as follows:
    
Notional Amount:                 USD $200,000,000.00


Trade Date:                     October 25, 2017
    
Effective Date:                    November 1, 2017


Termination Date:                 September 25, 2024, subject to adjustment in
accordance
with the Preceding Business Day Convention.


Fixed Amounts:


Fixed Rate Payer:                 Counterparty


Fixed Rate Calculation Periods:            From and including the first (1st)
day of each month to but
excluding the first (1st) day of the following month starting
with the Effective Date continuing until the Termination
Date, subject to adjustment in accordance with the
Following Business Day Convention.


Fixed Rate Payer Payment Dates:         First (1st) calendar day of each month
beginning with
December 1, 2017, continuing until the Termination Date,
subject to adjustment in accordance with the Following
Business Day Convention.


Fixed Rate:                    2.194000%


Fixed Rate Day Count Fraction:            Act/360


Floating Amounts:


Floating Rate Payer:                Regions Bank


Floating Rate Calculation Periods:         From and including the first (1st)
day of each month to but
excluding the first (1st) day of the following month starting
with the Effective Date continuing until the Termination
Date, subject to adjustment in accordance with the
Following Business Day Convention.


Floating Rate Payer Payment Dates:         First (1st) calendar day of each
month beginning with
December 1, 2017, continuing until the Termination Date,
subject to adjustment in accordance with the Following
Business Day Convention.







--------------------------------------------------------------------------------





Floating Rate for Initial Calculation Period:     To be determined


Floating Rate Option:                 USD-LIBOR-BBA, however the reference to
“London
Banking Days” in the third line of the definition of “USDLIBOR-BBA” as published
in Section 7.1(ab) (xxii) of the
2006 ISDA Definitions is replaced by [“New York and
London Business Days”].


Designated Maturity:                1 Month (No interpolation)


Spread:                        None


Floating Rate Day Count Fraction:        Act/360


Floating Rate Date Determined:            Two London and New York Banking Days
prior to each
Reset Date


Reset Dates:                    First day of each Floating Rate Calculation
Period, subject
to adjustment in accordance with the Following Business
Day Convention


Method of Averaging:                Not Applicable


Compounding:                    Not Applicable


Compounding Dates:                Not Applicable


Business Days for Payments by both Parties:    London and New York


Calculation Agent:                As set forth in the Agreement


Account Details
Payments to Regions:                Regions Bank
Fed Routing Number:                062005690
Account Number:                1410010009000
Attention:                    Treasury Operations/Carl Taube


Counterparty hereby authorizes Regions Bank to credit and debit the account
specified below (or as otherwise
specified by Counterparty from time to time) for amounts due from and to Regions
Bank relative to the Transaction evidenced hereby.


Payments to Counterparty:
Bank:                        Bank of America
Fed Routing Number:                071000039
Account Number:                8670606879
Account Name:                    Phillips Edison Grocery Center Operating
Partnership II, L.P.
Attention:


Offices:


Regions Bank:                    PO Box 10247
Birmingham, AL 35202
Mail Code ALBH11704B


Phone:                        205-264-7410
.
Fax:                        205-326-7852


The Counterparty has consulted, to the extent it has deemed necessary, with its
legal, tax and financial advisors
regarding its decision to enter into the Swap Transaction and has had an
opportunity to ask questions of, and has
obtained all requested information from Regions concerning the Swap Transaction.
The Counterparty has made its own independent decision to enter into the Swap
Transaction based upon its own judgment, with full understanding of the
economic, legal, and other risks associated with the Swap Transaction (which
risks it is willing to assume) and is entering into the Swap Transaction without
relying upon any advice (oral or written) or projections of Regions. The
Counterparty understands that Regions is relying on the statements made by the
Counterparty in this paragraph in entering into the Swap Transaction.




Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation
enclosed for that purpose and returning it to us.









--------------------------------------------------------------------------------





Regards,


REGIONS BANK


By     /s/ Carl Taube
Carl Taube
Vice President


Accepted and confirmed as of the date first written:


PHILLIPS EDISON GROCERY CENTER
OPERATING PARTNERSHIP II, L.P., a Delaware
limited partnership


By:     Phillips Edison Grocery Center OP
GP II LLC, a Delaware limited liability company,
Its General Partner


By:     /s/ John Caulfield
Name:     John Caulfield
Title:     Vice President







